Citation Nr: 0826892	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for impairment of the right eye to 
include glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1959 
and from April 1961 to April 1965.  He was born in 1937.

The appeal was brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in June 2002.  

The veteran provided testimony at a hearing at the VARO in 
July 2004.

In June 2007, the Board remanded the case for development 
which included several medical opinions.  After return of the 
case to the Board, preparations had been undertaken by the 
Board for securing a further independent medical opinion.

The veteran has provided correspondence during the course of 
the appeal with regard to transferring his file to the VARO 
in St. Louis but the VARO with jurisdiction on the appeal 
remains as cited above.




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal on the issue of entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for impairment of the right eye to include glaucoma.




CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impairment of the right 
eye to include glaucoma, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

The issue of entitlement disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for impairment of the right 
eye to include glaucoma was fully developed by the RO and 
certified to the Board on appeal. 

In a written document dated in March 2008 and received by the 
Board in July 2008, the veteran withdrew his appeal for 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for impairment of the right eye to include glaucoma.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).







ORDER

The appeal for entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for impairment of the 
right eye to include glaucoma, is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


